Exhibit 10(t)
 


TERMINATION OF OPTION AGREEMENT


THIS TERMINATION OF OPTION AGREEMENT is made as of December 26, 2006 between
TASTY BAKING COMPANY, a Pennsylvania corporation with offices at 2801 Hunting
Park Avenue, Philadelphia, PA 19129 ("TBC"), and KEYSTONE REDEVELOPMENT
PARTNERS, LLC, a Delaware limited liability company with offices at 1000
Boardwalk, Atlantic City, NJ 08401 ("KRP").
 
Effective as of the date hereof, TBC and KRP have terminated that certain Option
Agreement dated as of July 7, 2006 (the "Option Agreement") relating to the
property located at the intersection of Fox Street and Roberts Avenue in
Philadelphia, PA, known as 3413 Fox Street, designated on the Official City Tax
Maps as Map 44N24, Lot 16, comprised of approximately twelve and one-tenth
(12.1) acres, and more particularly described on Exhibit A attached hereto and
made a part hereof, together with all improvements located thereon and rights
appertaining thereto, on and subject to the terms and conditions set forth in
the Agreement;
 
This Termination of Option Agreement has been entered into for the sole purpose
of giving notice of the termination of the Option Agreement.
 
This Termination of Option Agreement may be executed in any number of
counterparts, each of which as executed shall be deemed to be an original, but
all such counterparts shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Termination of Option
Agreement to be executed and delivered as of the date and year first set forth
above.
 
 
Witnessed/Attested To:                TASTY BAKING COMPANY




By:_____________________________  By:_________________________________
                    Charles P. Pizzi, President & CEO
 
 
                            KEYSTONE REDEVELOPMENT PARTNERS, LLC

 
By: __________________________  By:_________________________________
                    Robert M. Pickus, Secretary


 

--------------------------------------------------------------------------------



EXHIBIT A TO TERMINATION OF OPTION AGREEMENT
 
LEGAL DESCRIPTION OF THE PROPERTY
 




ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, situate in the 38th Ward of the City of Philadelphia and
described according to a Survey and Plan of Property made for Donna Sandermar by
Daniel W. Silverman, Surveyor and Regulator of the 6th Survey District, dated
March 2nd 1977, as follows to wit:
 
BEGINNING at a point formed by the intersection of the southwesterly side of Fox
Street (80 feet wide) and the southeasterly side of Roberts Avenue (78 feet
wide); thence extending from said point of beginning South thirty-three degrees
ten minutes twenty-nine seconds East (S 33° 10’ 29" E), along the said
southwesterly side of Fox Street nine hundred nineteen (919) feet six and
one-half (6 1/2) inches to a point; thence extending South sixty degrees
twenty-five minutes fifty-four seconds West (S 60° 25' 54" W), three hundred
eighty-six (386) feet two and one-half (2 1/2) inches to a point; thence
extending North thirty-three degrees fifty-four minutes twenty seconds West (N
33° 54' 20" W), two hundred eighteen (218) feet six and three-eighths (6 3/8)
inches to a point; thence extending South fifty-six degrees forty-nine minutes
thirty-one seconds West (S 56° 49' 31" W), one hundred seventy-four (174) feet
two and one-fourth (2 1/4) inches to a point; thence extending North
thirty-three degrees ten minutes twenty-nine seconds West (N 33° 10' 29" W), one
hundred ninety-eight (198) feet eleven and seven-eighth (11 7/8) inches to a
point; thence extending South fifty-six degrees forty-nine minutes thirty-one
seconds West (S 56° 49' 31” W), crossing the northeasterly side of former
McMichael Street (70 feet wide) stricken from City Plan and vacated, reserved as
a Right of Way for purpose of inspection, maintenance, repairing or
reconstruction of existing forty-eight (48) inches water mains, one hundred
twenty (120) feet to a point on the southwesterly side of said former McMichael
Street; thence extending North thirty-three degrees ten minutes twenty-nine
seconds West (N 33° 10' 29" W), along the said southwesterly side of former
McMichael Street four hundred seventy-seven (477) feet nine (9) inches to a
point on the said southeasterly side of Roberts Avenue; thence extending North
fifty-six degrees forty-nine minutes thirty-one seconds East (N 56° 49' 31” E),
along the said southeasterly side of Roberts Avenue recrossing the said
northeasterly side of former McMichael Street six hundred eighty-two (682) feet
five (5) inches to the said southwesterly side of Fox Street, being the first
mentioned point and place of BEGINNING.
 
BEING THE SAME PREMISES which PIDC Financing Corporation, a Pennsylvania
non-profit corporation by deed dated January 13, 2005 and recorded July 19, 2005
in the Office of the Recorder of Deeds in and for Philadelphia
County, Pennsylvania, in Instrument No. 51223840, granted and conveyed unto
Tasty Baking Company, a Pennsylvania corporation, its successor and assigns.
 
 